of the claim raised in the motion, we conclude that the district court did
                not err in denying the motion. 2 Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                   Saitta


                cc: Hon. Valorie J. Vega, District Judge
                     Ronald Eric Barrett
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      2We also conclude that the district court did not err in denying
                appellant's motion for transcripts.



SUPREME COURT
     OF
   NEVADA                                            2
(0) 194Th e